Exhibit 10.22

 

AMENDMENT 2012-1

TO

THE PEP BOYS SAVINGS PLAN — PUERTO RICO

 

Pursuant to the authority previously delegated to it by the Board of Directors
of The Pep Boys — Manny, Moe & Jack (the “Company”), the Benefits Plan Committee
of the Company hereby amends The Pep Boys Savings Plan — Puerto Rico (the
“Plan”) as follows:

 

1.                                      Section 7.2(b) of the Plan is hereby
amended in its entirety to read as follows:

 

“(b)                           Notwithstanding Sections 5.2(a) and 8.4, all
earnings and expenses, including commissions and transfer taxes, realized or
incurred in connection with any investments pursuant to a Participant’s or
Former Participant’s directions shall be credited or charged to the
Participant’s or Former Participant’s Account for which the investment is made. 
Effective as of January 1, 2012, a Participant or Former Participant who fails
to designate an investment option for his Pre-Tax Contribution Account, Rollover
Account and Matching Contribution Account, shall be deemed to have elected to
have such Accounts invested in the age-appropriate Fidelity Freedom Fund.”

 

IN WITNESS WHEREOF, and as evidence of the adoption of this amendment set forth
herein, the Committee has caused this instrument to be executed this 26th day of
April, 2012.

 

Attest:

 

COMMITTEE FOR

 

 

THE PEP BOYS SAVINGS PLAN — PUERTO RICO

 

 

 

 

 

 

/s/ Brian D. Zuckerman

 

By:

/s/ Bernard K. McElroy

Brian D. Zuckerman

 

 

Bernard K. McElroy

Senior Vice President

 

 

Vice President Finance & Treasurer

General Counsel & Secretary

 

 

 

--------------------------------------------------------------------------------